DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 3, recitation of “the reference flange” lacks clear antecedent basis in the claim such that it becomes un clear if the limitation is intended to refer to the previously recited flange or to an additional element. 
As regards claim 4, recitation of “said floating flange” lacks clear antecedent basis in the claim such that it becomes un clear if the limitation is intended to refer to the previously recited flange or to an additional element.
As regards claim 8, 26, 27, it’s not clear if the claims require the ‘non-load bearing member’ and ‘load bearing member’ as part of the invention.  Inasmuch as claim 1 does not positively recite the load and non-load bearing members as part of the 
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 23, 26, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,776,566 to Kobusch.
Kobusch ‘566 teaches limitations for a “connecting system” – including 6,10, “for installing a floating connectionin a building assembly” – the functional recitation of intended use with unclaimed elements of an environment do not clearly define any particular structure of the claimed invention that might be relied on to patentably distinguish from the well-known structure of the prior art particularly where one of ordinary skill in the art would recognize its inherent capability to be used with suitable unclaimed elements as recited due to its disclosed geometry and functionality, “comprising: a fastener with a shank extending from an enlarged head to a distal tip and defining a substantially central axis” – 6, “and a bushing having a sleeve defining a second central axis extending from a first end to a second end defining a terminal edge, and having a locating flange disposed about said second axis at the first end of the sleeve, , wherein the terminal edge has a substantially circular shape with a circumferential interruption defining an axial slot extending into the sleeve, and the bushing is disposed on the shank substantially coaxial thereto aligned with the first end toward the head and the second end toward the distal tip” – 10 as shown in Fig’s 6,7 for example and described.  
As regards claim 3, reference teaches further limitation of “the reference flange is substantially perpendicular to the first axis” – as shown. 

As regards claim 8, reference teaches further limitation of “said fastener is driven through a non-load bearing member into a load bearing member to provide a floating connection between said load bearing member and said non-load bearing member wherein in said non-load bearing member” – Assuming the invention does not include either of load bearing and non-load bearing members, one of ordinary skill in the art would recognize that the prior art fastener and bushing are inherently capable of arrangement with a suitable-arranged load bearing and non-load bearing members as broadly recited due to the disclosed geometry, threading, etc.. 
As regards claim 23, reference teaches further limitation of “the axial slot in the sleeve allows flexation of the sleeve” – as shown and described, slots form resilient fingers that anticipate broad limitation.  
As regards claim 26, reference teaches further limitation of “said fastener forms the bore in said non-load bearing member in situ during installation” – assuming the invention does not inclue the non-load bearing member, it is examiner’s position that one of ordinary skill in the art would recognize the inherent capability of the prior art fastener to form a bore in a suitable-material non-loading bearing member comprised of compressible and/or frangible material by punching and/or threading thru due to its 
As regards claim 31, reference teaches further limitation of “the sleeve defines an outer surface extending about the second axis, and wherein the outer surface is not uniform about the entire second central axis” – as shown wherein only a portion is threaded for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 8, 10, 11, 13-15, and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,360,032 to Dicaire in view of U.S. Pat. No. 8,458,972 to Stodola.
Dicaire ‘032 teaches limitations for a “connecting system” – including 20,30, “for installing a floating connectionin a building assembly” – the functional recitation of intended use with unclaimed elements of an environment do not a fastener with a shank extending from an enlarged head to a distal tip and defining a substantially central axis” – 20, “and a bushing having a sleeve defining a second central axis extending from a first end to a second end defining a terminal edge” – as shown at 32.
Although Dicaire ‘032 discloses a fastener having a flange for bearing against the non-load bearing wall, the reference does not teach limitation of “and having a locating flange disposed about said second axis at the first end of the sleeve”.  However, Stodola ‘972 discloses a similar arrangement but wherein the sleeve is provided with a flange for bearing against the surface of the non-load bearing wall instead of a flange on the fastener as shown by Dicaire ‘032.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the sleeve and fastener of Dicaire with equivalent the geometry as disclosed with respect to the flanged sleeve and fastener of Stodola ‘972 instead wherein the arrangements are generally equivalent for the purpose of providing a flange for screw tension to be carried to surface of the non-load bearing wall and would not otherwise affect function of the arrangement.   Dicaire ‘032 teaches further limitation of “wherein the terminal edge has a substantially circular shape” – in view of its being sized and with a circumferential interruption defining an axial slot extending into the sleeve” – as shown, described with respect to slotted sleeve, “and the bushing is disposed on the shank substantially coaxial thereto aligned with the first end toward the head and the second end toward the distal tip” – as shown by Stodola ‘972 as relied on.  
As regards claim 3, reference teaches further limitation of “the reference flange is substantially perpendicular to the first axis” – as shown by Stodola ‘972 as relied on.  
As regards claim 6, Dicaire ‘032 reference teaches further limitation of “wherein the fastener shank has an unthreaded portion, and the bushing is disposed about the unthreaded portion” – as shown and described.  
As regards claim 8, reference teaches further limitation of “said fastener is driven through a non-load bearing member into a load bearing member to provide a floating connection between said load bearing member and said non-load bearing member wherein in said non-load bearing member” – As shown and described.
As regards claim 10, Dicaire ‘032 as relied on teaches limitations for a “method for installing a floating connection” – as shown and described.  Although opne of ordinary skill in the art would recognize that using a driver bit with the arrangement of Dicaire ‘032 as modified would be obvious and/or well known in the art, the reference does not explicitly disclose “comprising: engaging an adaptor with a driver bit, the adapter having a reference  
    PNG
    media_image1.png
    11
    430
    media_image1.png
    Greyscale
 capturing an elongate fastener with a bushing having a sleeve defining an axial slot, the axial slot allowing flexation of the sleeve; engaging the fastener with the driver bit”.  However, as modified in view of Stodola ‘972, it would have been obvious to provide a driver bit having an axial-extending ‘reference flange’ for removably securing the flange of the modified sleeve having an axial slot as discussed hereinabove for installation of the fastener/bushing system in order to provide support to the fastener during its driving as well known in the art wherein further limitation of “and -3-Application No. 16/519,388driving the fastener through a non-load bearing member and threadably engaging a load bearing member so that at least a portion of the sleeve is received in [[the]]_a bore in the non-load bearing member” – as shown and described by the references as relied on.  
As regards claim 11, Dicaire ‘032 as modified in view of  in view of Stodola ‘972 teaches further limitation of “comprising driving the fastener through a non-load bearing member into a load bearing member so that the 
	As regards claim 13, Dicaire ‘032 as modified in view of  in view of Stodola ‘972 teaches further limitation of “further comprising engaging said reference flange against a surface of the non-load bearing member to complete the step of driving” – although not explicitly described one of ordinary skill in the art would recognize the broadly recited 
As regards claim 14, Dicaire ‘032 as modified in view of  in view of Stodola ‘972 teaches limitations for a “connecting system for installing a floating connection in a building assembly, comprising: first axis and extending from a first end to a second end defining a terminal edge defining an inner diameter, the bushing having a locating flange disposed proximate said first end of the sleeve; and a fastener having a head, a shank with an unthreaded portion extending from said head and having a threaded terminal portionrelative to the sleeve along said unthreaded portion and said fastener is captured by said bushing between said head and said threaded terminal portion, wherein the inner diameter defined by the terminal edge of the sleeve is interrupted by an axially extending slot into the sleeve” – as shown and described by Dicaire ‘032 as relied on. 
As regards claim 15, Dicaire ‘032 as relied on teaches further limitations for “said sleeve has a generally cylindrical inside surface with at least a portion interrupted by [[an]] the axial slot” – as shown and described.

As regards claim 20, Dicaire ‘032 as relied on teaches further limitations for “said shank includes an intermediate reamer with a maximum diameter that is greater than and the inner 
    PNG
    media_image2.png
    11
    430
    media_image2.png
    Greyscale
 of said terminal edge” – as shown in Fig 2. 
As regards claim 21, Dicaire ‘032 as relied on teaches further limitations for “the system is engageable with an adapter with a driver bit defining a second axis and a reference flange about said central axis defining an offset clearance for installation of the system” – the axial-extending flange of the disclosed driver, “wherein the head of the fastener is engageable with the bit in a rotationally locked relationship with the flange and the sleeve being rotatable relative to the driver bit and reference flange” – as shown, described and otherwise inherent to the geometry of the prior art structure as relied on due to lack of structure required for rotational driving of the flange.  
As regards claim 22, Dicaire ‘032 as relied on teaches further limitations for “the axially extending slot extends through the entire sleeve and through the locating flange” – as shown wherein providing the slot to extend through the flange (as modified) would have been obvious so as to maintain functionality consistent with as otherwise disclosed..    
As regards claim 23, reference teaches further limitation of “the axial slot in the sleeve allows flexation of the sleeve” – as shown and described, slots form resilient fingers that anticipate broad limitation.  
As regards claim 24, Dicaire ‘032 as relied on teaches further limitations for “the axial slot extends from the terminal edge to the top end of the sleeve and through the 
As regards claim 25, Dicaire ‘032 as relied on teaches further limitations for “the fastener shank further includes a bore forming reamer on the unthreaded portion and the bushing is positioned between the head and the bore forming reamer” – as shown in Fig 2.
As regards claim 26, reference teaches further limitation of “said fastener forms the bore in said non-load bearing member in situ during installation” – assuming the invention does not inclue the non-load bearing member, it is examiner’s position that one of ordinary skill in the art would recognize the inherent capability of the prior art fastener to form a bore in a suitable-material non-loading bearing member comprised of compressible and/or frangible material by punching and/or threading thru due to its being formed of a substantially relatively harder, tougher material.  As a functional limitation not including a non-load bearing member, the limitation’s recitation of capability for use depends on geometry and/or material properties of the claimed fastener and unclaimed bearing member to function as recited and has not clearly defined any particular structure of the claimed fastener that might be relied on to patentably distinguish from the well-known structure of the prior art. 
As regards claim 27, Dicaire ‘032 as modified teaches further limitations for “the sleeve is entirely within the bore” – as read in light of the specification, the claim 
As regards claim 28, Dicaire ‘032 as relied on teaches further limitations for “the axial slot in the sleeve allows flexation of the sleeve” – inherent to structure of the reference as relied on and as modified in view of Stodola ‘972.  
As regards claim 29, Dicaire ‘032 as relied on teaches further limitations for “the step of driving the fastener forms the bore in the non-load bearing member in situ” – as provided by reaming structure of Dicaire ‘032 as relied on. 
As regards claim 30, Dicaire ‘032 as modified teaches further limitations for “the sleeve is entirely retained in a portion of the bore of the non-load bearing member with a flange of the bushing outside the bore” – as read in light of the specification, the claim limitation is interpreted as, and taught by prior art having sleeve within bore and flange bearing against the outer surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,906,080 discloses a similar connecting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677